DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 01/04/2021. Claims 1-10 are pending and herein considered. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Oath/Declaration
The receipt of oath/declaration is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 01/04/2021 and 08/27/2021, are in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because there is a lack of descriptive text legends for Figures 1-6 (i.e. In Figure 1; mesh network work 20; already-distributed network node 100; to-be distributed network node 200, control node 300, and distribution network system 10, etc.… which are not described in the description of Figures 1-6). Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version. The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1). Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Objections
Claims 1 is objected to because of the following informalities: minor informalities.
          Regarding independent Claims 1:  Claim language includes “...the distribution network system is communicatively connect to a mesh network, …” which should be “...the distribution network system is communicatively connected to a mesh network, …”.   Appropriate correction is required.
CLAIM INTERPRETATION

 The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)      the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)      the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)      the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: Claims limitation “configured to broadcast”, “configured to alternately monitor”, “configured to forward”, and “configured to output” in claims 1, 2, 8 and 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claims 1, 2, 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

 Claim elements “configured to broadcast”, “configured to alternately monitor”, “configured to forward”, and “configured to output” in claims 1, 2, 8 and 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim elements “configured to broadcast”, “configured to alternately monitor”, “configured to forward”, and “configured to output”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 112
  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For claim 1, the claim recites the limitation “a first already-distributed network node” in line 5 and “a first to-be-distributed network node” in line 7. It is unclear as to what is the relationship between the network nodes (e.g. “another node, other nodes, a first node, a second node, etc.”) (See MPEP 2173, 05(b)). For the purpose of applying art, the Examiner interprets the aforementioned limitation to mean limitation “a first network node” and “another network node”.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 10 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Hu (U.S 2020/0169861) in view of Hart (U.S 10,530,851).
For claim 1: 
Hu discloses a distribution network system, having a plurality of communication channels, wherein the distribution network system is communicatively connect to a mesh network, the mesh network uses one of the plurality of communication channels as a distributable network channel (see Hu, at least paragraph [0026]; [0050]; plurality of Bluetooth gateways to remain deployed within the same Bluetooth mesh network), and the distribution network system comprises: 
a first already-distributed network node, located in the mesh network (see Hu, at least paragraph [0026]; a BT device communicate with the Bluetooth mesh network or within which a connection between a Bluetooth device and the Bluetooth mesh network), and configured to broadcast a first mesh network beacon to the distributable network channel (see Hu, at least paragraph [0100]-[0101]; Bluetooth device can send connectable broadcast data packets. In response to receiving the beacon signal or broadcast data packet, the corresponding Bluetooth gateways can confirm detection of the Bluetooth device (e.g., the Bluetooth device that sent the beacon signal or broadcast data packets); a first to-be-distributed network node, configured to alternately monitor whether the first mesh network beacon is detected on each communication channel (see Hu, at least paragraph [0038]; [0040]; figure 3; mesh network beacon is detected on each), wherein the first to-be-distributed network node outputs a first distribution network request message to the first already-distributed network node according to the first mesh network beacon (see Hu, at least paragraph [0100]; [0130]; the control request can be input by a user to the Bluetooth gateway or to a Bluetooth device connected to the Bluetooth gateway. The control request can correspond to a request to control (e.g., perform one or more functions) with respect to a to-be-controlled Bluetooth device, 
Hu does not explicitly disclose monitors whether a first distribution network response message corresponding to the first distribution network request message is detected on the distributable network channel, and joins the mesh network according to the first distribution network response message; and a control node, configured to output the first distribution network response message.
Hart, from the same or similar fields of endeavor, discloses the STA may be configured with a mesh neighbor list and may broadcast a probe request frame to the STAs, or the AP may broadcast a beacon frame and determine, at the first node, that a third node associated with a set of neighboring nodes within the mesh network has an available computing resources level to process the data based on configuration information of the mesh network, and transmit, from the first node to the third node, a message instructing the third node to process the data, and each STA may store the resource information and update it accordingly based on new STAs joining the mesh network (see Hart, column 1, 2, 10, 19-20).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Hart. The motivation for doing this is to provide a system in order that support a distributed data center.
For claim 10: 
For claim 10, claim 10 is directed to a distribution network method, which has similar scope as claim 1. Therefore, claim 10 remains un-patentable for the same reasons.
Claims 6-7 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Hu (U.S 2020/0169861) in view of Hart (U.S 10,530,851) further in view of Banerjea et al. (U.S 2007/0248067).
For claim 6: 
In addition to rejection in claim 6, Hu-Hart does not explicitly disclose adapted to a wireless access point, wherein the wireless access point operates on the distributable network channel, and the mesh network is communicatively connected to the control node through the wireless access point.
Banerjea, from the same or similar fields of endeavor, discloses Mesh nodes that are in communication with the APs provide translation between infrastructure mode used by the APs and mesh mode used by the other mesh nodes (see Hu, at least paragraph [0118]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Banerjea. The motivation for doing this is to provide a system where any of the mesh nodes can act as mesh portals when in communication with one of the APs.
For claim 7: 
In addition to rejection in claim 7, Hu-Hart does not explicitly disclose a wireless access point, wherein the wireless access point operates on the distributable network channel, and the mesh network is communicatively connected to the control node through the wireless access point. 
Banerjea, from the same or similar fields of endeavor, discloses one of the functions the mesh node may perform when acting as a mesh portal (connected to an AP) is to send proxy ARP replies on behalf of mesh nodes that are reachable through the mesh portal (see Hu, at least paragraph [0136]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Banerjea. The motivation for doing this is to provide a system where any of the mesh nodes can act as mesh portals when in communication with one of the APs.
Allowable Subject Matter
Claims 3-5, 8 and 9	are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and any objection claims set forth in this Office action.
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Luo et al. (U.S 2016/0085972), discloses a security server and the encryption relay processor can each be operable to maintain a shared encryption key and to perform key negotiation protocols. The communication can be encrypted or decrypted using the shared encryption key. Reading et al. (U.S 2020/0084026), discloses using the at least one access security key to decrypt and access the calibration information associated with the respective UID. Smith et al. (U.S 2019/0349261), discloses a copy of the blockchain may be kept on a portion or all of the IoT devices in a mesh network, which is an asymmetric encryption system involving a single public key matched to multiple private keys.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571) 270-5829. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
10/21/2022